                            UNITED STATES DISTRICT COURT
                            MIDDLE DISTRICT OF TENNESSEE
                                 NASHVILLE DIVISION

 UNITED STATES OF AMERICA                        )
                                                 )
 v.                                              )   No. 3:21-cr-00072
                                                 )   JUDGE RICHARDSON
 MARK NUNN                                       )



                                            ORDER

       Defendant’s Motion to Set Date for Change of Plea Hearing (Doc. No. 19) is granted. The

plea hearing in this case is scheduled to June 8, 2021 at 1:00 p.m.

       IT IS SO ORDERED.



                                             ____________________________________
                                             ELI RICHARDSON
                                             UNITED STATES DISTRICT JUDGE




      Case 3:21-cr-00072 Document 20 Filed 05/10/21 Page 1 of 1 PageID #: 37
